Exhibit 10.9

 

 

TERADYNE, INC. 2006 EQUITY AND CASH COMPENSATION INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT GRANT AND TERMS

 

 

 

Name

  

Employee ID:

Division:

Supervisor:

Location:

  

In granting restricted stock units, Teradyne seeks to provide employees with
incentive to help drive the company’s future success and to share in the
economic benefits of that success. We all look forward to your contributions to
that effort.

You have been granted an award consisting of the right to receive up to XX
shares of Teradyne common stock. This grant was approved effective
                         , 200     (the “Effective Date”).

This award is subject to the Restricted Stock Unit Terms attached hereto and the
terms of the Teradyne, Inc. 2006 Equity and Cash Compensation Incentive Plan
(the “Plan”). The shares covered by this award will be delivered over time as
described in and subject to the vesting conditions of the Restricted Stock Unit
Terms.

The Plan prospectus, consisting of a “Participant Information” document that
summarizes the Plan and the complete Plan, is available on “In-Site,” Teradyne’s
internal Web site:
http://cms.corp.teradyne.com/insite/FunctionsGroups/GeneralAdministrative/HumanResources/Benefits/stockplandocuments/index.htm

Please note that printed versions of the Plan prospectus documents are available
to you, at no charge, upon request to the HR Service Center, Teradyne, Inc., 600
Riverpark Drive, North Reading, MA 01864, (978) 370-3041.

 

TERADYNE, INC /s/ Charles J. Gray Charles J. Gray V.P., General Counsel and
Secretary

(2010 RSU)

Grant #XX

Employee (2006 Plan)



--------------------------------------------------------------------------------

 

RESTRICTED STOCK UNIT TERMS

This award is governed by and subject to Teradyne’s 2006 Equity and Cash
Compensation Incentive Plan (the “Plan”), which, together with the following
provisions controls the meaning of terms and the rights of the recipient.
Capitalized and defined terms used and not defined below will have the meaning
set forth in the Plan. In the event of any inconsistencies or differences
between the Plan and these terms, the Plan shall prevail.

1. Award Grant, Vesting and Transfer

(a) Payment of par value. Teradyne hereby grants to the recipient the right to
receive that number of shares of Teradyne common stock as is set forth on the
Notice of Restricted Stock Unit Grant attached hereto. When the underlying
shares of Teradyne common stock are issued to the recipient, par value will be
deemed paid by the recipient for each share by past services rendered by the
recipient.

(b) This award vests yearly on the anniversary of the Effective Date. None of
this grant will be vested on the Effective Date. 25% of the total grant will
vest on the first and each of the three subsequent anniversaries of the
Effective Date until the total grant is fully vested on the fourth anniversary
of the Effective Date. The committee appointed by the Teradyne Board of
Directors to administer the Plan (the “Committee”) shall have the right to
accelerate the date that any installment of this award becomes vested in the
event of disability, death, retirement or upon the acquisition of control of
Teradyne by another entity.

(c) This award will not vest further after termination of employment or other
business relationship except in limited certain circumstances. This award will
not vest after the recipient’s employment or other business relationship ends,
regardless of the reason, provided, however, that if the recipient’s employment
or other business relationship with Teradyne ends on account of permanent
disability or death, that portion of this award which would have vested under
the applicable rule stated in (b) above shall automatically become vested in
full on the date of his or her termination of employment or business
relationship on account of permanent disability or death.

Employment or another business relationship shall be considered as continuing
uninterrupted during any bona fide leave of absence (such as those attributable
to illness or military obligations) provided that the period of such leave does
not exceed 90 days or, in the case of an employee, if longer, any period during
which the employee’s right to reemployment is guaranteed by statute. A bona fide
leave of absence with the written approval of the Committee shall not be
considered an interruption of employment or other business relationship,
provided that such written approval contractually obligates the Company or any
Related Corporation to continue the employment or other business relationship of
the recipient after the approved period of absence.

(d) No rights as stockholder; Issuance. The recipient shall not have any right
in, to or with respect to any shares which may be covered by this award
(including but not limited to the right to vote or to receive dividends) until
the award is settled by issuance of shares to the recipient. All vested shares
issued in respect of this award will be transferred or issued to the recipient
(or his or her estate, in the event of his or her death) promptly after the date
they vest but in any event within 2 1/2 months following the calendar year in
which they become vested (or any earlier date, after vesting, required to avoid
characterization as non-qualified deferred compensation under Section 409A of
the Code). Teradyne will not be required to transfer or issue any vested shares
until arrangements satisfactory to it have been made to address any income,
withholding and employment tax requirements which might arise by reason of the
vesting and transfer or issuance of shares.

(e) This award may not be assigned or transferred. Other than as provided in
Section 11(a) of the Plan, this award is not assignable or transferable (except
by will or the laws of descent and distribution).

2. Capital Changes and Business Succession. Section 3(c) of the Plan contains
provisions for adjusting (or substituting) the number, vesting schedule,
exercise price and other terms of outstanding stock-based Awards granted under
the Plan if a recapitalization, stock split, merger, or other specified event
occurs and a Committee of the Board of Directors determines that an adjustment
(or substitution) is appropriate. In that event, the recipient of the award will
be notified of the adjustment (or substitution), if any.

3. Employment or Business Relationship. Granting this award does not imply any
right of continued employment or business relationship by the Company or a
Related Corporation, and does not affect the right of the recipient or the
Company to terminate employment or a business relationship at any time.

4. Stock Registration. Shares to be issued under this award are currently
registered under the Securities Act of 1933, as amended. If such registration is
not in effect at the time of vesting, the recipient will be required to
represent to the Company that he or she is acquiring such shares as an
investment and not with a view to the sale of those shares.

5. Term. This Agreement will terminate on                          , 20    .
[Four years from date of grant]

Employee (2006 Plan)